Citation Nr: 9926414	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-09 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension with 
secondary kidney failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied entitlement to service 
connection for hypertension and for kidney failure requiring 
renal dialysis secondary to service-connected hypertension.

In June 1999 the Board requested an expert medical opinion 
from the Veteran's Health Administration (VHA).  The VHA 
expert provided a response dated in June 1999, copies of 
which were sent to the veteran and his representative in July 
1999.  In reply the veteran's representative provided an 
Informal Hearing Presentation dated in July 1999.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The evidence demonstrates an etiological relationship 
between hypertension and the veteran's period of active 
service.

3.  The evidence demonstrates an etiological relationship 
between kidney failure and hypertension.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was incurred during his period 
of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991).

2.  The veteran's kidney disease is proximately due to or the 
result of or aggravated by his hypertension.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred his current 
hypertension in service and that he incurred kidney failure 
subsequent to service and secondary to the hypertension.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  In addition, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1997).  Secondary 
service connection is also appropriate for the degree of 
aggravation to a nonservice-connected disorder which is 
proximately due to or the result of a service connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

As an initial matter the Board finds that the veteran's claim 
is well-grounded because it is plausible and capable of 
substantiation, see 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), that the VA has fulfilled 
the duty to assist the veteran develop this claim and that 
the evidence of record is sufficient to support an equitable 
decision in this appeal.

The veteran's service medical records (SMRs) disclose that at 
the time of his entry into service both his blood pressure 
and his kidney function were normal.  His blood pressure 
measured 130/80 and his urine tested negative.  The SMRs 
further disclose erratic blood pressure measurements during 
the veteran's period of active service.  There is no evidence 
that the veteran complained of kidney discomfort or sought or 
received treatment for or a diagnosis of a kidney disorder in 
service.  An October 1993 VA hospital discharge summary 
diagnoses the veteran with hypertension, chronic renal 
failure with dialysis and cocaine dependence.  In addition, a 
February 1998 VA hospital discharge summary includes 
diagnoses of alcohol and cannabis dependence, 
hallucinogen/PCP abuse, and hepatitis C.  
In March 1998 a private physician who treated the veteran for 
kidney disease noted unequivocally that "the cause of [the 
veteran's] renal failure is hypertension."

The complexity of the issues presented prompted the Board to 
request expert medical guidance to assist in its adjudication 
of this matter.  A request for an expert medical opinion from 
the VHA is permitted when the medical complexity or 
controversy in a particular case so warrants.  38 U.S.C.A. §§ 
5107(a), 7109; 38 C.F.R. § 20.901(a) (1998), (d); Perry v. 
Brown, 9 Vet. App. 2, 6 (1996).  The expert who reviewed the 
claims file and provided a report to the Board was Lawrence 
Karniski, M.D., Associate Professor at the VA Iowa City 
Medical Center.

Dr. Karniski's report states that his review of documentation 
describing the circumstances surrounding 24 blood pressure 
measurements recorded in the SMRs led him to believe that the 
veteran had "borderline hypertension during his service on 
active duty."  Dr. Karniski further suggested that although 
cocaine abuse could substantially contribute to the 
development of severe hypertension, borderline hypertension 
carries a risk that a person could develop more serious 
hypertension despite efforts to improve lifestyle and diet, 
increase exercise and reduce weight.  Dr. Karniski did not 
speculate as to the likelihood that cocaine abuse might have 
been the sole cause or an intercurrent cause of the veteran's 
severe hypertension.  Nevertheless, the Board finds that 
because the veteran's in-service borderline hypertension, 
alone, could have constituted prodromal symptomatology of the 
severe hypertension that developed after his separation from 
service, application of the principle of equipoise militates 
in favor of granting service connection for hypertension.  
See 38 U.S.C.A. § 5107(b); Massey v. Brown, 7 Vet. App. 204, 
206- 207 (1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Dr. Karniski declined to opine whether it was more likely 
than not that the veteran's current kidney disease was 
secondary to in-service hypertension.  Instead, he discussed 
several etiological possibilities, none of which he 
identified as more likely than another to have caused the 
veteran's kidney disease.  Dr. Karniski stated that the 
veteran's current kidney disease could be secondary to 
chronic essential hypertension, accelerated hypertension 
resulting from cocaine abuse, hepatitis C, or even a kidney 
disease that is unrelated to any of the above.  Although Dr. 
Karniski's report includes no express statement attributing 
the veteran's current kidney disease to his service-connected 
hypertension, his acknowledgment of the possibility of such a 
nexus plus the private physician's unequivocal March 1998 
opinion are sufficient for the Board to find the evidence to 
be in equipoise.  Therefore, the Board is constrained to 
decide this issue in the veteran's favor and grant service 
connection for kidney failure as secondary to service-
connected hypertension.  See id.

After weighing all of the evidence, the Board adopts the VHA 
medical expert's opinion.  In consideration of the entire 
record, the Board finds that this opinion is sufficient to 
satisfy the statutory requirement of producing an adequate 
statement of reasons and bases where the expert has fairly 
considered material evidence which appears to support the 
veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 492-
93 (1995). 


ORDER

Service connection for hypertension and for kidney failure 
secondary to service-connected hypertension is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

